     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     esmith@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee
     For LSF9 Master Participation Trust
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   U.S. BANK TRUST, N.A., AS TRUSTEE FOR               Case No.: 2:18-cv-02008-RCJ-CWH
     LSF9 MASTER PARTICIPATION TRUST,
12
                    Plaintiff,                           STIPULATION AND ORDER TO
13                                                       EXTEND TIME FOR U.S. BANK TO
     vs.                                                 RESPOND TO JENNIFER UZAN ST.
14                                                       JOHN, CARLOS MIRANDA AND
                                                         ANTONIA MIRANDA’S MOTION TO
15   CARLOS MIRANDA, an individual;                      DISMISS COMPLAINT[ECF NO. 15)
     ANTONIA MIRANDA, an individual;                     AND STERLING AT SILVER SPRINGS
16   JENNIFER UZAN ST. JOHN (a.k.a.                      HOMEOWNERS ASSOCIATION’S
17   JENNIFER UZAN), an individual; and                  MOTION TO DISMISS
     STERLING AT SILVER SPRINGS                          COMPLAINT(ECF NO. 16)
18   HOMEOWNERS ASSOCIATION; a domestic
     non-profit corporation,
19
20                  Defendants.

21
            COMES NOW, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master
22
23   Participation Trust (“Plaintiff” or “US Bank”), by and through their attorneys of record, Robert

24   A. Riether, Esq., and Rock K. Jung, Esq., of the law firm of Wright, Finlay & Zak, LLP;
25   Defendants, Carlos Miranda, Antonia Miranda, and Jennifer Uzan St. John (a.k.a Jennifer Uzan)
26
     (collectively, the “Owners”), by and through its attorneys of record James W. Fox, Esq. of the
27
     law office of Mike Beede; and Defendant Silver Springs Homeowners Association (“Silver
28



                                                 Page 1 of 3
     Springs,” “Defendant” or “HOA”), by and through their attorneys of record, Elizabeth B.
 1
 2   Lowell, Esq., of the Robbins Law Firm, hereby stipulate as follows:

 3          On December 6, 2018, the Owners filed a Motion to Dismiss U.S. Bank’s Complaint
 4
     (ECF No. 15), with a Response due on December 20, 2018. Further, the HOA filed a Motion to
 5
     Dismiss Complaint (ECF No. 16) on December 6, 2018, with a response due on December 20,
 6
 7   2018. The parties hereby agree to extend the deadline for U.S. Bank to file and serve their

 8   responses to both the Owner’s and HOA’s Motions to Dismiss Complaint from December 20,
 9   2018 to January 10, 2019.
10
            This is the parties’ first request for extension of this deadline, and is not extended to
11
     cause any delay or prejudice to any party.
12
13   DATED this 14th day of December, 2018.             DATED this 14th day of December, 2018.
14
     WRIGHT, FINLAY & ZAK, LLP                          THE LAW OFFICE OF MIKE BEEDE
15
     /s/ Rock K. Jung            ___________            /s/ Michael Beede
16   Robert A. Riether, Esq.                            MICHAEL BEEDE, ESQ.
     Nevada Bar No. 12076                               Nevada Bar No. 13068
17                                                      E-Mail: mike@legallv.com
     Rock K. Jung, Esq.
18   Nevada Bar No. 10906                               2470 St. Rose Pkwy, Suite 201
     7785 W. Sahara Ave., Suite 200                     Henderson, Nevada 89074
19   Las Vegas, NV 89117                                Attorneys For:
     (702) 475-7964; Fax: (702) 946-1345                Defendants, Carlos Miranda, Antonia
20
     esmith@wrightlegal.net                             Miranda, Jennifer Uzan St. John (a.k.a
21   rjung@wrightlegal.net                              Jennifer Uzan)
     Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
22   as Trustee
23   For LSF9 Master Participation Trust

24
25
26
27
28



                                                  Page 2 of 3
 1   DATED this 14th day of December, 2018.
 2
     THE ROBBINS LAW FIRM
 3   /s/ Elizabeth B. Lowell
 4   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
 5   E-Mail: elowell@robbinslawfirm.legal
     1995 Village Center Cir., Suite 190
 6
     Las Vegas, Nevada 89134
 7   Attorneys for:
     Defendant, Sterling at Silver Springs
 8   Homeowners Association
 9
10                                       ORDER
11          IT IS HEREBY ORDERED that U.S. Bank shall have until January 10, 2019, to file and

12   serve its responses to the Owner’s Motions to Dismiss Complaint (ECF No. 15) and the HOA’s
13   Motion to Dismiss Complaint (ECF No. 16).
14
                                                       IT IS SO ORDERED:
15
16
                                                       ___________________________________
17                                                     UNITED STATES MAGISTRATE JUDGE
18                                                     DATED: _________________________
                                                               December 20, 2018
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
